DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed April 3, 2020.  Currently, claims 1–4 are pending.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2 recites “wherein transform includes transforming”.  Examiner recommends amending the element to recite “wherein the code to transform further includes transforming” in order to address issues of clarity.  
Similarly, claim 4 recites “wherein synchronize includes synchronizing”.  Examiner recommends amending the element to recite “wherein the code to synchronize further includes synchronizing” in order to address issues of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al. (U.S. 2014/0019370).
Claim 1:  Chandra discloses a system having a computing and communication resource, the computing and communication resource comprising: 
a processor (See paragraphs 2 and 54), 
a storage medium (See paragraphs 2 and 54), and 
an application program stored on the storage medium comprising machine-executable code for execution by the processor (See paragraphs 2 and 54), 
wherein the machine-readable code directs the processor to transform a project domain model into a process domain model (See paragraphs 2 and 47, wherein a project management application model is transformed into a business process model).
Claim 2:  Chandra discloses a system as claimed in claim 1, wherein transform includes transforming at least one of: temporal constraints, task relationships, subtasks, task duration types, and task resources (See FIG. 5 and FIG. 6, wherein task relationships and subtasks are disclosed as dependencies; see also paragraphs 29–32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3–4 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (U.S. 2014/0019370) and Boyer et al. (U.S. 2017/0364824).
Claim 3:  As disclosed above, Chandra discloses the elements of claim 1.  Although Chandra implicitly discloses synchronizing the project and process models at the time of transformation (See paragraphs 2 and 28), Chandra does not expressly disclose the elements of claim 3.
Boyer discloses wherein the machine-readable code directs the processor to synchronize the project domain model to the process domain model (See paragraphs 3–4, wherein a process model and project plan model are synchronized by dynamically updating the models).
Chandra discloses a system directed to transforming project management representations into business process representations.  Similarly, Boyer discloses a system directed to updating process and project models by extracting artifacts.  Each reference discloses a system directed to managing process and project models.  The technique of synchronizing models is applicable to the system of Chandra as they both share characteristics and capabilities, namely, they are directed to managing process and project models.
One of ordinary skill in the art would have recognized that applying the known technique of Boyer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Boyer to the teachings of Chandra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate managing process and project models into similar systems.  Further, applying model synchronization to Chandra would have been recognized by those of 
Claim 4:  Chandra does not expressly disclose the elements of claim 4.
Boyer discloses wherein synchronize includes synchronizing at least one of a: process started event, process completed event, subprocess starter event, subprocess completed event, task created event, task assigned event, task completed event, call activity started event, call activity completed event, and signal fired event (See paragraph 27, wherein resource assignments are synchronized during the process; see also paragraphs 97–101).
One of ordinary skill in the art would have recognized that applying the known technique of Boyer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Chandra et al. (Chandra, Anca, and Vikas Krishna. 2011. Enabling dynamic analysis of project plan through transformations into business processes. Proceedings - 2011 Annual SRII Global Conference, SRII 2011: 743-748.) discloses a system for transforming a project plan into a business process for analysis; and 
Damonte et al. (U.S. 2015/0082271) discloses a system directed to editing business projects to create and synchronize process models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623